UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 20, 2011 Solar Energy Initiatives, Inc. (Exact name of registrant as specified in its charter) Delaware 333-148155 20-5241121 (State of Other Jurisdiction of Incorporation) (Commission File Number) IRS Employer Identification Number) orth Suite 201 Ponte Vedra Beach, Florida 32082 (Address of principal executive offices) (904) 644-6090 (Registrant's telephone number, including area code) Copies to: Stephen M. Fleming, Esq. Law Offices of Stephen M. Fleming PLLC 49 Front Street, Suite 206 Rockville Centre, New York11570 Phone: (516) 833-5034 Fax: (516) 977-1209 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On September 24, 2009 and January 25, 2010, Solar Energy Initiatives, Inc. (the “Company”) enteredintoLoan Agreement and Promissory Notes with Michael Dodak and David Fann, executive officers and directors of the Company pursuant to which the Company borrowed an aggregate of $150,000 from Messrs Fann and Dodak.The loans accrue interest at 12% and were payable on December 31, 2009 but such payment was deferred until certain capital raising events.The above referenced terms have been disclosed in the Company’s previous filings with the Securities and Exchange Commission.On March 12, 2010, Messrs Dodak and Fann assigned the debt to SZ Corp., an unaffiliated third party.The terms of the debt have not been revised or amended as a result of such assignment. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOLAR ENERGY INITIATIVES, INC. Date:January 20, 2011 By: /s/David Fann David Fann Chief Executive Officer
